Exhibit 10.1 Asset Purchase Agreement, dated April 29, 2010


ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the "Agreement") is effective as of the date this
agreement is signed by all parties.


BETWEEN:
ON4 COMMUNICATIONS, INC.  is a Delaware company,
having its business address at 16413 N.91 Street, C100,
Scottsdale, AZ
85260                                                                                                                                
(“Seller”)
AND:                                                                                                                                          


ON4 COMMUNICATIONS, INC. (Canada) is a Canadian
company, having its business address at 15615 N. 71 Street,
Ste 108, Scottsdale, AZ 85254
(“Buyer”)
 
 
WHEREAS:
 
A.  
PetsMobility Inc.  is a wholly owned subsidiary of the Seller (“PetsMobility”);

 
B.  
The Seller owns rights and title to certain assets used in connection with or
relating to online music promotional business known as Pets911, PetsMobility,
Petlifeline and Life’s Ruff, associated websites and other intellectual property
including certain technology of PetsCell and Pawtrax software GUI (the
“Business”);

 
C.  
Mr. Cameron Robb is director, officer and principal shareholder of the Seller.
Further, Mr. Robb is a majority shareholder, exercising direction and control of
the Seller;

 
D.  
As of the date of this Agreement, the Buyer holds 18,865,571 shares of common
stock of the Seller; and

 
E.  
The Seller has agreed to sell, and the Buyer has agreed to purchase, all assets,
rights and titles associated with the Business, but specifically excluding any
rights or titles associated with PetsCell technology or Pawtrax software GUI,
for which patent is pending (the “Prospective Technology”).

 
 
1

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:
 
1.  
Purchase and Sale. Subject to the terms and conditions of this Agreement, and in
reliance on the limited representations, warranties and covenants contained
herein, the Seller hereby assigns, conveys, transfers and delivers to the Buyer,
free and clear of all liens, charges, restrictions and encumbrances, and the
Buyer hereby purchases and accepts from the Seller, all of the Seller’s
respective  rights, title and interest in and to the follow following assets,
properties and  rights (the “Purchased Assets”), effective as of the date
hereof, and excluding the Excluded Assets.

 
(a)  all inventory and fixed assets relating to or used in the Business, a list
of which is set forth in Schedule 1;
 
(b)  the certain contact relating to the Business, as set forth in Schedule 2;
 
(c)  all government permits, licenses, registrations, orders and approvals
relating to the Business;
 
(d)  all books of account or other financial records of the Seller relating to
the Business;
 
(e)  All certifications, ratings, listings and similar benefits from any product
or quality control certification organization and all systems and manuals
related thereto; and
 
(f)  All customer and supplier lists, files and data and all other information
relating to customers and prospective customers of the Business.
 
2.  
Excluded Assets. Notwithstanding Section 1, the following assets shall be
excluded from this Agreement and shall not be sold, conveyed, assigned,
transferred or delivered to the Buyer pursuant hereto:

 
(a)rights and title associated with the Prospective Technology, a list of which
is set forth in Schedule 3;
 
(b)any assets not sued in connection with the Business in any manner and not
specifically included in the Purchased Assets; and
 
(b)any insurance policies maintained by the Seller with respect to the Business.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  
Purchase Price and Payment. In consideration of the sale, conveyance,
assignment, transfer and delivery of the Purchased Assets, the Buyer shall
return 2,000,000 shares of the Seller’s common stock to the treasury of the
Seller, which shall be cancelled by the Seller thereafter.

 
4.  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any
previous or contemporaneous oral or written agreement, negotiation,
representation or understanding among the parties regarding such subject matter.

 
5.  
Waiver and Consent.  No consent or waiver, express or implied, by any party to
or of any breach or default by another party of any or all of its obligations
under this Agreement shall be effective unless it is in writing, nor shall it
eliminate or modify the need for a specific consent or waiver in any other or
subsequent instance.

 
6.  
Amendments.  This Agreement may not be amended except by written agreement among
all the parties.

 
7.  
Binding Effect.  This Agreement shall enure to the benefit of and be binding
upon the parties and their respective successors and permitted assigns.

 
8.  
Further Assurances. Each of the parties shall promptly do, make, execute,
deliver, or cause to be done, made, executed or delivered, all such further
acts, documents and things as the other parties hereto may reasonably require
from time to time for the purpose of giving effect to this agreement and shall
use reasonable efforts and take all such steps as may be reasonably within its
power to implement to their full extent the provisions of this agreement.

 
9.  
Time of Closing. The time of closing shall be upon execution and delivery of
this Agreement by the parties hereto.

 
10.  
Counterparts.  This agreement may be signed in counterparts and each such
counterpart shall constitute an original document and such counterparts, taken
together, shall constitute one and the same instrument.

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
 
3

--------------------------------------------------------------------------------

 
 
ON4 COMMUNICATIONS, INC.
 
/s/ Cameron Robb
Cameron Robb
Authorized Representative
 
 
Date: April 29, 2010
ON4 COMMUNICATION, INC. (CANADA)
 
/s/ Cameron Robb
Cameron Robb
Authorized Representative
 
 
Date: April 29, 2010



 
4

--------------------------------------------------------------------------------

 
 
Schedule 1


INVENTORY AND FIXED ASSETS


Trademarks:


PETS911                      Class 42                      SN: 77/756,805


Office Inventory:
 
CATEGORY
ITEM
SERIAL NUMBER
Global Alerts Number
Computers
Dell Dimension 2400
Dell Dimension 2400
Dell Dimension 2400
Dell Dimension 2400
00045-572-899-655
00045-597-230-663
00045-572-899-656
00045-599-613-838
 
GA1002
GA1009
GA1001
 
Monitors
Viewsonic VX2035wm
HannsG HW173D
Dell
Dell
QCN071741693 747NH3NA01323
MX-01KS25-47801-2AI-G0ZL CN01K525-47803-2AP-G9DY
 
 
Keyboards
Dell
Gateway
Dell
Dell
CNOW7658-37172-381-08EU
A725254
TN-025PGG-37171-249-B154
CN-07N242-71616-450-09RD
 
 
Mice
Dell
Dell
Dell
Dell
HP
530073858 
KO40717417
HCG51510464
K04916708
 
 
 
Copier/Printer/Fax
HP OfficeJet Pro 7680 All-In-One
0789355200092-7
         
Miscellaneous Workspace
Items
   
Filing Cabinets
2 - 4 Drawer
   
Ikea Desk
1
   
Work Cubicles
3 - Cubes/3 drawer filing
cabinet
 
Scotch tape dispenser
2
   
Staplers
3
   
File holders (various)
6
           
Miscellaneous Items
     
Pictures - Commemorative
     
Stamp
2
   
Framed Pictures - Pets
4
           
Exhibition Materials
     
Portable Exhibition Booth
1
   
PETS 911 Banner
1
   
Exhibition Display materials
and case
1
   

 
 
5

--------------------------------------------------------------------------------

 
 
Blade Inventory
 
name
blade slot
ID
OS
IP
functionality
misc
TO DO
status
int dns
1
20
Win2k3
192.168.100.17
DNS for msft LAN
   
ON
UNUSED
2
     
no HDD
     
Pets CMS
3
18
Debian Lenny
192.168.10.55
hosts WordPress CMS and Wordpress blog
 
wipe HD
ON
UNUSED
4
     
no HDD
     
UNUSED
5
     
no HDD, won't power up
     
UNUSED
6
     
no HDD
     
UNUSED
7
     
no HDD
     
UNUSED
8
     
no HDD
     
UNUSED
9
     
no HDD
     
UNUSED
10
     
no HDD
     
UNUSED
11
     
no HDD
     
UNUSED
12
     
no HDD
     
petslive1
13
8
Debian 3.1
192.168.100.59
pets web server
   
ON
UNUSED
14
     
no HDD
     
petslive2
15
6
RedHat 9 2.4.20-8
192.168.100.60
pets web server
   
ON
pets shared
16
5
FedoraCore6 2.6.18-1.2798.fc6
192.168.100.57
pets images, shared session, runs periodic pets scripts, Apache providing
images; MySQL providing sessions shared between Live1/2; and an FTP server and a
bunch of cron jobs that process data imports, images, lost/found pet alert
e-mails, and anything else that's shared content between the live servers.
   
ON
EMPTY
17
             
EMPTY
18
             
petstest
19
2
RedHat 9 2.4.20-8
192.168.100.56
pets dev server
   
ON
UNUSED
20
     
no HDD
                       
specs on all blades are identical: Pentium III Processor 900 MHz ULV, 512MB RAM,
40G Ultra ATA/100 HDD

 
 
6

--------------------------------------------------------------------------------

 
 
Rack Inventory
 
Hostname
What?
Make
Model
S/N
IP Address
OS
Purpose
N/A
firewall
Cisco
PIX 506e
88809154037
68.142.96.50 / 192.168.100.1
Cisco IOS
firewall and VPN for Limelight rack
N/A
blade backbone
Compaq
8J21KFS3B00N
243280-B21
N/A
N/A
holds all the blades
PetsIVR
IVR (1-888-PETS911)
Monorail
 
N/A
 
Windows2000
Server SP4
runs 888-PETS911 IVR
misc
UPS
APC
Smart UPS 1400XL
QS0437312399
N/A
N/A
UPS for rack
licenses.pets911.com
1U server
RM
RMCM58H
2005010146
68.142.96.39 /192.168.100.39
RedHat 9 2.4.20-8
syncs with Maricopa
license db for pet license tags
ci_SQL01.earths911.net
2U server
Dell
Poweredge 2950
J1WFYF1
68.142.96.13/192.168.100.13
Windows2000
Server SP4
runs MSSQL Server 2000, hosts hotline2000
database which has zipcode lookup table for pets911.com and PetsIVR
               
N/A
remote power control
RPC
RPC3
N/A
N/A
N/A
remote power control
N/A
remote power control
RPC
RPC3
02303278-99
N/A
N/A
remote power control
N/A
10/100 switch
Cisco
Catalyst 3500XL
FAA0426W0R1
N/A
N/A
switch for rack LAN
N/A
KVM
Compaq
8 Ports PS/2
ETMA1602
N/A
N/A
KVM for rack LAN

 
 
7

--------------------------------------------------------------------------------

 
 
Schedule 2


ASSUMED CONTRACTS AND LEASES


Assumed agreements should include any current agreement between the Buyer and
the following parties:


(a)  
Maricopa County Animal Care & Control;

 
(b)  
AZCentral.com

 
(c)  
DogTime Media

 
(d)  
1-800-PETMEDS

 
(e)  
Aparments.com

 
(f)  
Burlington Free Press

 
(g)  
Humans Society of the United States (HSUS)

 
(h)  
Planet Dog

 
(i)  
Mundi Westport

 
(j)  
Rescue Groups – Adoptable Pet Support

 
(k)  
Animal Health Services of Cave Creek

 
(l)  
Gilbert Veterinary Hospital

 
(m)  
AT&T Business Services: T-1 Line (Limelight)

 
(n)  
Limelight – Hosting Site

 
 
8

--------------------------------------------------------------------------------

 
 
Schedule 3


Excluded Assets – Prospective Technology
 
1.  
All rights and assets related to PetsCell technology;



2.  
Pawtrax software GUI, for which patent is pending; and



3.  
Trademark application 1,380,122 for “PAWTRAX”, filed in Canada on January 14,
2008 and formalized on January 29, 2008.

 
9
 